     Case 1:20-cv-00223-PLM-PJG ECF No. 12 filed 06/05/20 PageID.81 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

CORY W. NICHOLSON,
                      Plaintiff,                     Case No. 1:20-cv-223

v.                                                   Honorable Paul L. Maloney

UNKNOWN CHELLAM et al.,
                      Defendants.
____________________________/

                                          JUDGMENT

               In accordance with the order issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:     June 5, 2020                              /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge
